PER CURIAM:
Claimants week $129.05 for expenses they incurred as the result of an accident which occurred on March 31, 1989. The Court, on the motion of Margie Perdew, amended the style of the claim to include Lonnie E. Perdew, Jr., as a proper party claimant. Claimant Margie Perdew was traveling south on W.Va. Route 68 from Parkersburg, West Virginia, toward Ravenswood, in her 1988 Pontiac Grand Am when the vehicle struck a rock.
Claimant Margie Perdew testified that West Virginia Route 68 is a two-lane, blacktop road. The accident occurred at approximately 3:30 p.m. The road surface was damp, and her speed was approximately 45 miles per hour. The vehicle in front of her sent up a spray of dirt and water which obstructed her view of the rock, although she did observe it momentarily before her vehicle struck it. Claimant then proceeded about 150-200 feet to a place where she could stop the vehicle. She had traveled this route earlier that morning, but did not observe rocks present at that time. The rock damaged the tire and rim of the automobile. Additionally, the vehicle required alignment.
Dempsey Skeens, Assistant County Supervisor in Jackson County for the respondent, testified regarding reports of road defects. He produced a copy of a daily report (DOH-12) indicating that Donald Solock worked for 1 Vi hours on Route 68 the day of the claimant's accident. He explained that the area is a slip area in which rocks would roll into the road. Donald Solock indicated that he had not seen rocks while working in the area on March 31, 1989. There are "Falling Rock" signs present which are visible in both directions approximately 500-600 feet from the area.
For an award to be made in cases such as this, it must be proven that the respondent had actual or constructive notice of the defect in the roadway, and a reasonable amount of time to take corrective action. Davis vs. Department of Highways, 11 Ct.Cl. 150 (1976), and Porterfield vs. Department of Highways, 14 Ct.Cl. 373 (1983). There is no evidence in the record of such notice; therefore, the Court hereby denies the claim.
Claim is disallowed.